Citation Nr: 1022375	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to an increased disability rating for 
service-connected migraine headaches currently evaluated as 
50 percent disabling effective May 11, 2001.

4.  Entitlement to an increased disability rating for 
service-connected costochondritis currently evaluated as 10 
percent disabling effective from September 16, 1994.

5.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine currently evaluated as 60 percent disabling effective 
November 27, 2000.

6.  Entitlement to an effective date earlier than November 
27, 2000, for an increased rating for degenerative disc 
disease of the lumbar spine.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
September 1994.

This matter arises to the Board of Veterans' Appeals 
(hereinafter: the Board) from a February 2002-issued rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that granted an increased 
(20 percent) rating for a low back condition effective 
November 27, 2000, and denied an increased rating for 
migraine headaches.  Thereafter, the claims file was 
transferred to the St Petersburg, Florida, RO.  

This matter also arises from a January 2004-issued rating 
decision of the St. Petersburg RO that denied service 
connection for diabetes mellitus, denied service connection 
for a bilateral hearing loss disability, and denied an 
increased rating for costochondritis.  This matter also 
arises from a May 2007-issued rating decision that in 
pertinent part denied service connection for a bilateral knee 
condition. 

In pertinent part of a November 2007-issued rating decision, 
the RO granted a 60 percent rating for the low back effective 
November 27, 2000, and granted a 50 percent rating for 
migraines effective May 11, 2001.  The Veteran has continued 
his appeal for higher ratings. 

In pertinent part of an April 2008 decision, the Board denied 
service connection for diabetes, denied a higher rating for 
migraines, and denied an effective date earlier than November 
27, 2000, for service connection for degenerative disc 
disease of the lumbar spine.  For additional development, the 
Board remanded the issues of service connection for a 
bilateral knee condition, an increased rating for 
costochondritis, and an increased rating for lumbar spine 
degenerative disc disease.

In an order dated October 15, 2009, the United States Court 
of Appeals for Veterans Claims (hereinafter: the Court) set 
aside and remanded those portions of the Board decision that 
denied service connection for diabetes, denied a higher 
rating for migraines, and denied an effective date earlier 
than November 27, 2000, for service connection for 
degenerative disc disease of the lumbar spine.

In February 2010, the AMC received SSA records.  This 
evidence has not been reviewed in a SSOC, as the most recent 
SSOC was issued in October 2007.  Because this evidence 
appears relevant to an increased rating for the lumbar spine, 
that issue must be remanded.  The recently-received evidence 
does not appear relevant to the other issues decided herein, 
however, 

Service connection for a bilateral knee condition and for 
diabetes mellitus, an increased disability rating for 
migraines, and an increased rating for lumbar spine 
degenerative disc disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Costochondritis has been manifested throughout the appeal 
period by occasional chest pains and abdominal pains with 
mild pulling sensation felt during lifting and coughing.  

2.  The RO denied a claim for an increased rating for the 
lumbar spine in an April 1998 rating decision that was not 
appealed and became final.  

3.  The RO received a new claim for an increased rating for 
the lumbar spine on November 27, 2000.  

4.  A VA treatment report dated June 8, 2000, does not 
indicate an increase in lumbar spine disability.  

5.  An August 9, 2000-dated VA treatment report suggests an 
increase in lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating 
costochondritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5022 (2009).

2.  The criteria for an effective date of August 9, 2000, for 
an increased rating for degenerative disc disease of the 
lumbar spine are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (o) (2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative of any 
information and any medical or lay evidence that is necessary 
to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice 
was provided May 2001, October 2003, January 2004, August 
2005, April 2006, and May 2008.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. This notice was provided in April 
2006, followed by re-adjudication of the claims in October 
2007 and Remand of the claims in April 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment records and SSA records.  
A hearing was provided.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi.

The Board has remanded the case for development.  When the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the remand 
orders, with respect to claims adjudicated below, have been 
carried out.  

Increased Rating for Costochondritis 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
also discussed the concept of "staged ratings," citing 
38 C.F.R. §§ 3.400, 4.29, 4.30.  Id, at 126.  

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Costochondritis is currently rated 10 percent disabling under 
Diagnostic Code 5022.  Under that code, periostitis is rated 
on limitation of motion of affected parts, as arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5022 (2009).  Periostitis 
is inflammation of the periosteum, Dorland's Illustrated 
Medical Dictionary 1262 (28th ed. 1994).  Periosteum is a 
specialized connective tissue covering all bones of the body 
and possessing bone-forming potentialities, Id.

A November 1994 VA general medical compensation examination 
report notes mild costochondral tenderness to the left of the 
sternum.  The examiner concluded, "This was 
costochondritis."  In December 1994, the RO granted service 
connection for costochondritis and assigned a 10 percent 
rating under Diagnostic Code 5022.

In May 2002, the Veteran requested an evaluation for chest 
pain, among others.  The RO treated the request as a claim 
for an increase.  In October 2003, the Veteran reported chest 
pains when coughing.  A November 2003 VA compensation 
examination report is silent for any relevant complaint.  In 
January 2004, the RO denied an increased rating and the 
Veteran appealed

A March 2005 VA muscles compensation examination report 
reflects tenderness over the anterior chest wall where the 
ribs articulate with the sternum.  The assessment was 
costochondritis with weekly flare-ups.  The disability caused 
decreased range of motion and coordination and increased 
fatigability.  

In March 2006, a private examiner for Social Security 
Administration (SSA) offered an impression of atypical chest 
pains.  

During a July 2007 bone disease compensation examination 
report, the Veteran reported that his chest hurts worse when 
coughing.  He reported weekly flare-ups lasting an hour.  He 
also reported pulling pains when lifting 10 pounds.  There 
was no constitutional sign or symptom.  A computerized 
tomography study of the chest revealed only a small kidney 
stone.  The diagnosis was costochondritis that would not 
significantly affect usual daily activity.  The physician 
noted that the Veteran was employed part-time as a truck 
driver.   

In February 2008, the Veteran testified before the 
undersigned Veteran's law judge that he remained part-time 
employed as a truck driver.  He testified that chest pains 
caused shortness of breath.  

A March 2008 VA out-patient treatment report notes a 
complaint of mild abdominal pain for a couple of days.

The above facts demonstrate that costochondritis has been 
manifested throughout the appeal period by occasional chest 
pains and abdominal pains with mild pulling sensation felt 
during lifting and coughing.  The instructions set forth at 
Diagnostic Code 5022 simply refer the reader to Diagnostic 
Code 5003.  In turn, Diagnostic Code 5003 rates degenerative 
arthritis.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings is rated on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-rays will not be combined with 
ratings based on limitation of motion.  Note (2) The 20 
percent and 10 percent ratings based on X-rays will not be 
used in ratings listed under diagnostic codes 5013-5024.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009). 

The major joints and groups of minor joints are listed at 
38 C.F.R. § 4.45; however, the costo-sternal articulations 
are not mentioned.  Because these articulations are not 
mentioned in the list of major joints, a 20 percent rating is 
not available under Diagnostic Code 5003.  

It appears that the 10 percent rating is the maximum rating 
offered under Diagnostic Code 5022 or 5003 for 
costochondritis.  When the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable code (after all other potential codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Because abdominal pulling sensations are reported, the 
disability could be rated by analogy under Diagnostic Code 
7301.  Under that code, a 10 percent rating is available for 
peritoneum adhesion manifested by pulling pains on attempting 
work.  However, this would not benefit the Veteran because 
the disability already enjoys a 10 percent rating.  Thus, all 
potential codes have been considered.  The DeLuca tenets need 
not be applied because the maximum rating offered under 
Diagnostic Code 5003 has already been assigned.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 10 percent for costochondritis is therefore 
denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  

In this case, the Veteran has requested extra-schedular 
consideration, which will be remanded to the appropriate 
authority for consideration.  


Earlier Effective Date

The Veteran requests an effective date earlier than November 
27, 2000, for an increased rating for service-connected 
degenerative disc disease of the lumbar spine.

In its April 2008 decision, the Board noted that the RO had 
denied a prior claim for an increase in April 1998, and that 
rating decision was not appealed and became final.  The Board 
found that VA had received a new claim for an increase no 
earlier than November 27, 2000.  Board found that the date 
that VA received the claim for an increased rating controls 
the effective date for the grant of an increased rating.  

In its October 2009 order to vacate the Board decision, 
however, the Court noted that the Board failed to consider 
38 C.F.R. § 3.400 (o) (2), regarding effective dates. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court stated "38 U.S.C. § 5110(b) (2) and 38 C.F.R. 
§ 3.400(o) (2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase)."  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.  See also VAOPGCPREC 12-98.

The relevant question then is whether there is a report-from 
which an increase in disability is ascertainable-that is 
dated later than November 26, 1999, but before November 27, 
2000?  In this case, there is such a report.  

VA out-patient treatment reports dated June 8, 2000, and 
August 9, 2000, are dated within a year of November 27, 2000.  
These reports note treatment for low back pains and headache 
pains.  The June 8, 2000-dated report does not indicate an 
increase in disability.  It simply notes that the Veteran 
needed medications.  The August 9, 2000-dated report, 
however, specifically mentions that the back pain was "worse 
last night."  Resolving any reasonable doubt in favor of the 
Veteran, this report suggests an increase in disability.  
Thus, August 9, 2000, may be used as the date of the claim.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an 
effective date of August 9, 2000, for assignment of an 
increased rating for lumbar spine degenerative disc disease.  
The claim is therefore granted.  Unfortunately, however, as 
explained above, the effective date cannot be made 
retroactive to 1994-a date that the Veteran has requested.  


ORDER

An increased rating for costochondritis is denied.

An earlier effective date of August 9, 2000, for service-
connected degenerative disc disease of the lumbar spine is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.


REMAND

Service connection for a Bilateral Knee Condition

The STRs do not reflect a relevant complaint or treatment.  A 
June 1982 enlistment examination report notes a scar over the 
right knee, but otherwise normal lower extremities.  November 
1986, January 1989, and June 1992 re-enlistment examination 
reports are likewise negative for any relevant complaint or 
abnormality.  Finally, a September 1994 separation 
examination report is also negative.  In September 1994, the 
Veteran completed a medical history questionnaire and checked 
"no" to history of trick or locked knee, bone joint or 
other deformity, or arthritis, rheumatism, or bursitis.  

The Veteran underwent a VA general medical compensation 
examination in November 1994, but did not mention a knee 
disorder.  An August 1998 VA out-patient treatment report 
notes knee pain and crepitus and treatment with capsaicin 
cream.  A February 1999 VA out-patient treatment report notes 
right knee pain.  

A March 2006 Social Security Administration (SSA) examination 
report does not mention a knee disorder.  The examiner 
recorded full knee range of motion.  

In April 2007, the Veteran requested service connection for 
his knees.  He reported that he had injured the knees in 
active service.  In May 2007, he reported that during active 
service he did complain of knee problems.  

In February 2008, the Veteran testified before the 
undersigned Veteran's law judge that he received knee braces 
during active service and was treated on a monthly basis for 
a period.  He testified that his knee condition developed due 
to walking and wear and tear aboard ship and that he spent 
much time at sea.  He testified that he thought that he 
sought knee treatment about a month after leaving the service 
and that he was given a cream for his back and knees.  He 
testified that he currently received VA treatment for his 
knees.

In its April 2008 remand instruction, the Board requested 
that the AMC obtain pertinent SSA records and then re-
adjudicate the claim.  If the benefit sought was not granted, 
the AMC was to issue a supplemental statement of the case.  
In February 2010, the AMC obtained SSA records.  These 
records are not relevant to service connection for the knees.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81(2006).  Because the Veteran has alleged that a bilateral 
knee disability might be related to active service, VA's duty 
to assist includes offering him an examination report to 
determine the nature and etiology of any relevant disorder.  

Service Connection for Diabetes

Although the STRs do not reflect diabetes mellitus and VA 
clinical records show the earliest onset of diabetes mellitus 
in July 2001, the Veteran believes that certain symptoms that 
arose during active service might signal an earlier onset.  
He competently testified in February 2008 as to suspicious 
symptoms observed during active service. 

In its order of October 15, 2009, the Court found that VA had 
not yet fulfilled its duty to assist and that VA should offer 
an examination.  Thus, the Veteran must be offered an 
examination to determine the approximate date of onset of 
diabetes.  

Increased Rating for Migraines

In April 2008, the Board denied a schedular rating higher 
than 50 percent for migraines on the basis that: (1) the 
greatest schedular rating offered for migraines under the 
appropriate diagnostic code is 50 percent; (2) a 50 percent 
rating has been assigned; and, (3) there is no basis to 
consider an extra-schedular rating.  In its order of October 
15, 2009, the Court stressed that the Veteran had 
specifically raised a claim for an extra-schedular rating for 
migraines and that where such claim is raised, the Board must 
adjudicate the issue of "whether extraschedular rating 
analysis is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred 
for such consideration."  

In a brief for the Court, Appellee argued that the tenets of 
Floyd v Brown, 9 Vet. App. 88, 95 (1996) and VAOPGCPREC 9-96 
require that the Board consider the applicability of 
38 C.F.R. § 3.321 (b), and then refer an extraschedular claim 
to the appropriate VA officials for a decision in the first 
instance.  Appellee cited Thun v. Peake, 22 Vet. App. 111 
(2008), (the Board's determination that a Veteran had not 
experienced marked interference with obtaining or retaining 
employment was not a proper basis for finding schedular 
rating to be adequate.  Rather, "...the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating 
schedule.")  Id., at 118.  

The Veteran has testified that he cannot care for himself 
during migraines, that he was fired from his job because of 
migraines, and that he is useless during migraines (see 
Appellee brief, p 12).  Because he is competent to report 
symptoms clearly observed and because these manifestations 
are not specifically set forth in the 50 percent rating 
criteria found at 38 C.F.R. §  4.124a, Diagnostic Code 8100, 
the matter meets the Thun test for referral.  Therefore, this 
matter must be referred to the proper authority for 
extraschedular rating purposes.

Increased Rating for Lumbar Spine Degenerative Disc Disease 

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In its April 2008 remand instruction, the Board requested 
that the AMC obtain pertinent SSA records and then re-
adjudicate the claim.  If the benefit sought was not granted, 
the AMC was to issue a supplemental statement of the case.  
In February 2010, the AMC obtained SSA records pertinent to 
an increased rating for the lumbar spine; however, no SSOC 
has been issued since October 2007.  Thus, another REMAND is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
an examination of both knees by an 
orthopedist (an M.D.).  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file, note that review 
in the report, elicit a history of 
relevant symptoms from the Veteran, 
examine his knees, and offer a diagnosis.  
For each diagnosis, the physician is 
asked to address whether it is at least 
as likely as not (50 percent or greater 
possibility) that the disability began 
during active service.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  

The AMC should also make arrangements for 
an appropriate examination to determine 
the approximate date of onset of diabetes 
mellitus.  The claims file should be made 
available to the physician for review.  
The physician is asked to review the 
claims file, note that review in the 
report, elicit a history of relevant 
symptoms from the Veteran and then 
address whether it is at least as likely 
as not (50 percent or greater 
possibility) that diabetes mellitus arose 
during active military service.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

2.  The AMC should consider all evidence 
relevant to an increased rating for the 
lumbar spine that has been received since 
the October 2007 SSOC.  After re-
adjudication, if the benefit sought has 
not been granted, an SSOC should be 
issued. 

3.  The AMC should submit the 
extraschedular claims due to migraines 
and other service-connected disabilities 
to VA's Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration in accordance 
with 38 C.F.R. § 3.321 (b).  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should re-adjudicate 
the claims.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished an 
SSOC, which discusses all evidence 
received since the most recent SSOC, and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


